DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner notes that “semiconductor device” is not descriptive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation “the gate electrode layer is provided over the oxide semiconductor layer.” However, claim 1, from which claim 15 depends, has been amended to require a first insulating layer over the oxide semiconductor layer, a second insulating layer over the first insulating layer, and a third insulating layer over the second insulating layer. Notably, these insulating layers are required in addition to the presence of a gate insulating layer. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009) and Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1).
Regarding claim 1, Miyazaki discloses a method for fabricating a semiconductor device comprising the steps of: 
forming a gate electrode layer (FIG. 1: 11, see paragraph 0019);
forming a gate insulating layer (FIG. 1: 12, see paragraph 0019);
forming an oxide semiconductor layer comprising a region overlapping with the gate electrode layer with the gate insulating layer provided therebetween (FIG. 1: 13, see paragraph 0019 and paragraph 0034); and 
forming a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc (see paragraph 0034);
wherein the oxide semiconductor layer is formed by a sputtering method (see paragraph 0035); and 
wherein the oxide semiconductor layer comprises a crystal region including a crystal. (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to forming a first insulating layer over the gate oxide semiconductor layer, forming a second insulating layer over the first insulating layer, forming a third insulating layer over the second insulating layer, wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the oxide semiconductor layer, wherein the source electrode and the drain electrode layer overlap with the gate electrode layer, and a particle size greater than or equal to 1 nm and less than or equal to 20 nm, and wherein the crystal region has c-axis alignment.

forming a second insulating layer over the first insulating layer (FIG. 3: 82, see paragraph 0123);
forming a third insulating layer over the second insulating layer (FIG. 18: 113, see paragraph 0194);
wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the semiconductor layer (FIG. 3: drain 71 along sides of active layer ; and
wherein the source electrode and the drain electrode layer overlap with the gate electrode layer (FIG. 3: source and drain overlap with the gate electrode 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamazaki to the teachings of Miyazaki so as to employ the transistor in a display device (see paragraph 0095). It would have been obvious to add the insulating layers of Yamazaki so as to prevent impurities from entering the transistor (see paragraph 0119), to planarize the structure (see paragraph 00123), and to define a pixel (see paragraph 0194). It would have been obvious to apply the source/drain configuration of Yamazaki so as to provide a connection for a pixel electrode (see paragraph 0123).
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2), and wherein the crystal region has c-axis alignment (see H9). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Kim into the teachings of Miyazaki such that the particle size lies within the claimed range. The motivation to do so is that the claimed range overlaps the range of particle sizes taught by the prior art (an “average” size of 15 nm implies a spread of sizes over a range that overlaps with Applicant’s claimed range of between 1 and 20 nm), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Miyazaki does not explicitly teach the c-axis alignment of the crystal, Kim teaches that the nanocrystals which form in IGZO layers during heating are c-axis oriented due to the way the constituent parts arrange themselves (see page H8-H9). Thus, under the broadest reasonable interpretation, the limitation “the crystal region has c-axis alignment” is a property inherent to nanocrystalline IGZO. Because Miyazaki includes a structure (nanocrystalline IGZO) formed by the same process (sputtering) as the structure of the claimed, the claimed c-axis orientation property is presumed to be inherent. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Kim to the teachings of Miyazaki such that the crystal has c-axis alignment (through the applied heating process of Miyazaki) so as to form the crystals with a small grain size (see page H9, column 1).
Regarding claim 2, Miyazaki discloses a method for fabricating a semiconductor device comprising the steps of: 
forming a substrate (FIG. 1: 10, see paragraph 0025);
forming a gate electrode layer (FIG. 1: 11, see paragraph 0019);
forming a gate insulating layer (FIG. 1: 12, see paragraph 0019);

forming a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc (see paragraph 0034);
wherein the oxide semiconductor layer is formed by a sputtering method (see paragraph 0035); and 
wherein the oxide semiconductor layer comprises a crystal region including a crystal. (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to forming a first insulating layer over the gate oxide semiconductor layer, forming a second insulating layer over the first insulating layer, forming a third insulating layer over the second insulating layer, wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the oxide semiconductor layer, wherein the source electrode and the drain electrode layer overlap with the gate electrode layer, and a particle size greater than or equal to 1 nm and less than or equal to 20 nm, and wherein the crystal region has c-axis alignment.
Yamazaki discloses first insulating layer over the gate oxide semiconductor layer (FIG. 3: 76, see paragraph 0119);
forming a second insulating layer over the first insulating layer (FIG. 3: 82, see paragraph 0123);
forming a third insulating layer over the second insulating layer (FIG. 18: 113, see paragraph 0194);

wherein the source electrode and the drain electrode layer overlap with the gate electrode layer (FIG. 3: source and drain overlap with the gate electrode 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamazaki to the teachings of Miyazaki so as to employ the transistor in a display device (see paragraph 0095). It would have been obvious to add the insulating layers of Yamazaki so as to prevent impurities from entering the transistor (see paragraph 0119), to planarize the structure (see paragraph 00123), and to define a pixel (see paragraph 0194). It would have been obvious to apply the source/drain configuration of Yamazaki so as to provide a connection for a pixel electrode (see paragraph 0123).
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2), and wherein the crystal region has c-axis alignment (see H9). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Kim into the teachings of Miyazaki such that the particle size lies within the claimed range. The motivation to do so is that the claimed range overlaps the range of particle sizes taught by the prior art (an “average” size of 15 nm implies a spread of sizes over a range that overlaps with Applicant’s claimed range of between 1 and 20 nm), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Miyazaki does not explicitly teach the c-axis alignment of the crystal, Kim teaches that the nanocrystals which form in IGZO layers during heating are c-axis oriented due to the way the constituent parts arrange themselves (see page H8-H9). Thus, under the broadest reasonable interpretation, the limitation “the crystal region has c-axis alignment” is a property inherent to nanocrystalline IGZO. Because Miyazaki includes a structure (nanocrystalline IGZO) formed by the same process (sputtering) as the structure of the claimed, the claimed c-axis orientation property is presumed to be inherent. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Kim to the teachings of Miyazaki such that the crystal has c-axis alignment (through the applied heating process of Miyazaki) so as to form the crystals with a small grain size (see page H9, column 1).
Regarding claims 3 and 4, Miyazaki discloses the crystal is a nanocrystal (see paragraph 0034).
Regarding claims 5-6, Miyazaki is silent in regards to an end portion of the oxide semiconductor layer has a tapered shape.
Yamazaki discloses an end portion of the oxide semiconductor layer has a tapered shape (see paragraph 0101). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the shape of Yamazaki to the IGZO layer of the combination. The motivation to do so is to prevent disconnection (see paragraph 0101).
Regarding claims 7-8, Miyazaki discloses the gate electrode layer contains a metal material selected from Al, Cr, and Ti (see paragraph 0024).
 Regarding claims 9-10, Miyazaki discloses the source electrode layer and the drain electrode layer contain a metal material selected from Al, Cr, and Ti (see paragraph 0024).
Regarding claims 11-12, Miyazaki discloses the oxide semiconductor layer has a thickness of 40 nm (see paragraph 0045; Examiner notes this disclosure teaches a specific example falling within Applicant’s claimed range of between 10 nm and 200 nm).
Regarding claims 13-14, Miyazaki discloses the gate electrode layer is provided under the oxide semiconductor layer with the gate insulating layer provided therebetween (FIG. 1: 11 is provided under 13 with 12 therebetween); and
wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009) and Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1) as applied to claim 1 above, and further in view of Sano et al. (U.S. Pub. No. 2006/0108636 A1).
Regarding claim 15, Miyazaki discloses the gate electrode and oxide semiconductor layer are provided with the gate insulating therebetween (FIG. 1: 11 and 13 on opposite sides of 12), and wherein the gate insulating layer contains silicon oxide (see paragraph 0031).
The combination is silent in regards to the gate electrode over the oxide semiconductor layer.
Sano discloses the gate electrode over the oxide semiconductor layer (FIG. 5: 4 provided over 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sano to the teachings of Miyazaki so as to form a top gate transistor rather than the bottom gate structure (see paragraph 0096).
Claims 1-2 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Kim et al. (Formation Mechanism of Solution-Processed Nanocrystalline InGaZnO Thin Film as Active Channel Layer in Thin-Film Transistor, J. Electrochem. Soc., 156 (1) H7-H9, 2009), and Akimoto et al. (U.S. Pub. No. 2007/0072439 A1).
Regarding claim 1, Miyazaki discloses a method for fabricating a semiconductor device comprising the steps of: 
forming a gate electrode layer (FIG. 1: 11, see paragraph 0019);
forming a gate insulating layer (FIG. 1: 12, see paragraph 0019);
forming an oxide semiconductor layer comprising a region overlapping with the gate electrode layer with the gate insulating layer provided therebetween (FIG. 1: 13, see paragraph 0019 and paragraph 0034); and 
forming a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc (see paragraph 0034);
wherein the oxide semiconductor layer is formed by a sputtering method (see paragraph 0035); and 
wherein the oxide semiconductor layer comprises a crystal region including a crystal. (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to forming a first insulating layer over the gate oxide semiconductor layer, forming a second insulating layer over the first insulating layer, forming a third insulating layer over the second insulating layer, wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the oxide semiconductor layer, wherein the source electrode and the drain electrode layer overlap with the gate electrode layer, and a particle size greater than or equal to 1 nm and less than or equal to 20 nm, and wherein the crystal region has c-axis alignment.

forming a second insulating layer over the first insulating layer (FIG. 7: 741, see paragraph 0138);
forming a third insulating layer over the second insulating layer (FIG. 7: 729, see paragraph 0140);
wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the semiconductor layer (FIG. 7: 723/742 in contact with side of 722); and
wherein the source electrode and the drain electrode layer overlap with the gate electrode layer (FIG.7: source and drain overlap with 710).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Akimoto to the teachings of Miyazaki so as to employ the transistor in a display device (see paragraph 129). It would have been obvious to add the insulating layers of Akimoto so as to prevent impurities from entering the transistor (see paragraph 0138), and to form a bank for a pixel (see paragraph 0140). It would have been obvious to apply the source/drain configuration of Akimoto so as to provide a connection for a pixel electrode (see paragraph 0140).
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2), and wherein the crystal region has c-axis alignment (see H9). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Kim into the teachings of Miyazaki such that the particle size lies within the claimed range. The motivation to do so is that the claimed range overlaps the range of particle sizes taught by the prior art (an “average” size of 15 nm implies a spread of sizes over a range that overlaps with Applicant’s claimed range of between 1 and 20 nm), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Miyazaki does not explicitly teach the c-axis alignment of the crystal, Kim teaches that the nanocrystals which form in IGZO layers during heating are c-axis oriented due to the way the constituent parts arrange themselves (see page H8-H9). Thus, under the broadest reasonable interpretation, the limitation “the crystal region has c-axis alignment” is a property inherent to nanocrystalline IGZO. Because Miyazaki includes a structure (nanocrystalline IGZO) formed by the same process (sputtering) as the structure of the claimed, the claimed c-axis orientation property is presumed to be inherent. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Kim to the teachings of Miyazaki such that the crystal has c-axis alignment (through the applied heating process of Miyazaki) so as to form the crystals with a small grain size (see page H9, column 1).
Regarding claim 2, Miyazaki discloses a method for fabricating a semiconductor device comprising the steps of: 
forming a substrate (FIG. 1: 10, see paragraph 0025);
forming a gate electrode layer (FIG. 1: 11, see paragraph 0019);
forming a gate insulating layer (FIG. 1: 12, see paragraph 0019);

forming a source electrode layer and a drain electrode layer (FIG. 1: 14/15, see paragraph 0019),
wherein the oxide semiconductor layer comprises indium, gallium, and zinc (see paragraph 0034);
wherein the oxide semiconductor layer is formed by a sputtering method (see paragraph 0035); and 
wherein the oxide semiconductor layer comprises a crystal region including a crystal. (see paragraph 0034, Miyazaki discloses layer 13 is IGZO and can include a mixed layer including nanocrystals).
Miyazaki is silent in regards to forming a first insulating layer over the gate oxide semiconductor layer, forming a second insulating layer over the first insulating layer, forming a third insulating layer over the second insulating layer, wherein the source electrode layer or the drain electrode layer is in contact with a side surface of the oxide semiconductor layer, wherein the source electrode and the drain electrode layer overlap with the gate electrode layer, and a particle size greater than or equal to 1 nm and less than or equal to 20 nm, and wherein the crystal region has c-axis alignment.
Akimoto discloses first insulating layer over the gate oxide semiconductor layer (FIG. 7: 740, see paragraph 0138);
forming a second insulating layer over the first insulating layer (FIG. 7: 741, see paragraph 0138);
forming a third insulating layer over the second insulating layer (FIG. 7: 729, see paragraph 0140);

wherein the source electrode and the drain electrode layer overlap with the gate electrode layer (FIG.7: source and drain overlap with 710).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Akimoto to the teachings of Miyazaki so as to employ the transistor in a display device (see paragraph 129). It would have been obvious to add the insulating layers of Akimoto so as to prevent impurities from entering the transistor (see paragraph 0138), and to form a bank for a pixel (see paragraph 0140). It would have been obvious to apply the source/drain configuration of Akimoto so as to provide a connection for a pixel electrode (see paragraph 0140).
Kim discloses an oxide semiconductor layer comprising a crystal region including a nanocrystal with an average particle size of 15 nm (see page H8, col. 2), and wherein the crystal region has c-axis alignment (see H9). It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the teachings of Kim into the teachings of Miyazaki such that the particle size lies within the claimed range. The motivation to do so is that the claimed range overlaps the range of particle sizes taught by the prior art (an “average” size of 15 nm implies a spread of sizes over a range that overlaps with Applicant’s claimed range of between 1 and 20 nm), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In addition, or in the alternate, it would have been obvious to one of ordinary skill in the art at the time of invention, from the teachings of Kim which teaches the general conditions of the particle size, to optimize the particle size and arrive at the claim 1 range. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Miyazaki does not explicitly teach the c-axis alignment of the crystal, Kim teaches that the nanocrystals which form in IGZO layers during heating are c-axis oriented due to the way the constituent parts arrange themselves (see page H8-H9). Thus, under the broadest reasonable interpretation, the limitation “the crystal region has c-axis alignment” is a property inherent to nanocrystalline IGZO. Because Miyazaki includes a structure (nanocrystalline IGZO) formed by the same process (sputtering) as the structure of the claimed, the claimed c-axis orientation property is presumed to be inherent. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the teachings of Kim to the teachings of Miyazaki such that the crystal has c-axis alignment (through the applied heating process of Miyazaki) so as to form the crystals with a small grain size (see page H9, column 1).
Regarding claims 16 and 17, Miyazaki as previously modified by Akimoto discloses forming an opening in the first insulating layer (FIG. 7: opening in 740/741 in which 730 is formed); and
forming an electrode of a display element over the third insulating layer (FIG. 7: 730, see paragraph 0140), 
wherein the electrode of the display element is electrically connected to the drain electrode layer through the opening (FIG. 7: 730 connected to 724).

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. Applicant argues that the “secondary references to Yamazaki … do not appear to cure the deficiencies of Miyazaki and Kim.” However, as discussed in the rejections above, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819